Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Abstract (Amended):  A computer-implemented method/system of providing video clip playback, including: (i) receiving a video feed; (ii) converting the video feed into a compressed format structure; (iii) uploading the compressed format structure to a first server; (iv) receiving an electronic edit decision list defining how to manipulate the compressed format structure; (v) saving the electronic edit decision list to a server; (vi) receiving a request to provide to a user terminal a video clip playback corresponding to a video clip defined by the compressed format structure and the electronic edit decision list; (vii) sending to the user code executable to provide the ; and (viii) responding to requests from the code when executed, to provide content corresponding to the compressed format structure stored in accordance with the electronic edit decision list to provide the video clip playback.
Allowable Subject Matter
Claims 1, 2, 5-7, 9-12, 15, 17-20, 22, 23, 25-28, 32-35, 38, 40, and 42 are allowable because the features associated with “in which the compressed format structure includes loss free compression, in which the loss free compression includes use of Transition Tables, and in which the code uses a video codec, wherein the video codec supports private keys to randomise the initial state of its Transition Tables, making each bitstream randomised” overcome the prior art of record.  
Claims 56-58 are allowable because the features associated with “(a) uploading non-uploaded compressed audio, where available, as the highest priority; (b) uploading non-uploaded coarsest temporal resolution video frames as the next highest priority; (c) uploading the non-uploaded next-coarsest temporal resolution video frames as the next highest priority; (d) uploading in this way until all video and audio frames have been uploaded” overcome the prior art of record.  For instance, basic teachings of reference such as McLaughlin (US 2013/0036201) and Fedoseyeva et al. (US 2013/0212507) disclose providing content in some type of order.  However, the prior art of record cannot be reasonably combined in order to teach each and every aspect of the claimed invention.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425